 

Exhibit 10(r)-1

 

SECRETARIAL CERTIFICATION

OF THE

COMPENSATION/NOMINATING/CORPORATE GOVERNANCE

COMMITTEE

TCF FINANCIAL CORPORATION

 

July 19, 2010

 

******************************************************************************

 

Following discussion, and upon motion duly made, seconded and carried, the
following was adopted:

 

Re:  Amendment of Directors 2005 Deferred Compensation Plan

 

WHEREAS, the Committee wishes to clarify the provisions of the TCF Directors
2005 Deferred Compensation Plan in certain respects;

 

NOW, THEREFORE, IT IS HEREBY

 

RESOLVED, that Section 1.b. of the Plan is amended in its entirety, to read as
follows:

 

“b.           Any elections with respect to Deferred Amounts of fees or TCF
Stock shall be exercised in writing by the Director prior to the later to occur
of the following: (i) the last day of the calendar year in which the fees are to
be earned or in which the TCF stock award is made; or (ii) the thirtieth day
following the date the Director first becomes eligible to participate in the
Plan or the Plan is first adopted; provided that, an election made after the
first day of a calendar year shall only apply to fees earned after the date of
the election and/or to the portion of the TCF stock award that is payable for
services performed after the election, and shall not be available to a Director
who has previously been eligible to participate in any other plan that is
required to be aggregated with this Plan under Treasury Regulation §
1.409A-1(c).  An election of deferred amounts, once made, is irrevocable, except
as provided in Section 6 hereof.  An election of deferred amounts, once made,
shall continue to be effective for succeeding calendar years until revoked by
the Director by written request to the Secretary of TCF Financial prior to the
beginning of a calendar year for which fees would otherwise be deferred. 
Notwithstanding the foregoing, in the case of fees or TCF stock awards which
qualify as performance-based, as defined in IRC §409A and regulations issued
thereunder, a Director’s deferral election may be made not later than six months
before the end of the performance period for such fees or award, provided the
performance period is at least 12 months long, the Director performs services
continuously from the beginning of the performance period (or, if later, the
date the performance criteria are established) through the date the election is
made, and the fees or TCF stock awards have not become reasonably ascertainable
prior to the date of the election.”

 

FURTHER RESOLVED, that Section 1.c. of the Plan is amended in its entirety, to
read as follows:

 

“c.           Deferred Amounts shall be subject to the rules set forth in this
document, and each Director shall have the right to receive payments on account
of Deferred Amounts only in the amounts and under the circumstances hereinafter
set forth.”

 

--------------------------------------------------------------------------------


 

FURTHER RESOLVED, that the last sentence of Section 3.b. of the Plan is amended
to read as follows:

 

“If a Company should from time to time, in its discretion, actually purchase the
investments deemed to have been made for a Director’s Account, either directly
or through the trust described in Section 4, such investments shall be solely
for the Company’s or such trust’s own account, and the Directors shall have no
right, title or interest therein.”

 

FURTHER RESOLVED, that Section 5.c. of the Plan is amended in its entirety, to
read as follows:

 

“c.           For purposes of this section, a Director’s service on the board is
considered to terminate as of the date which is the Director’s last date of
service for the Company as a director; provided the Director incurs a
‘separation from service,’ as defined for the purposes of IRC § 409A, on such
date.”

 

FURTHER RESOLVED, that Section 5.e. of the Plan is amended in its entirety, to
read as follows:

 

“e.           The Trustee shall make distribution of accounts (that are not
payable earlier) in a single distribution in the form of TCF stock within 30
days after a Change in Control.  For purposes of this Plan, a Change in Control
shall be deemed to have occurred if (i)  there is a change in ownership (as
defined in Treasury Regulation § 1.409A-3(i)(5)(v)) of TCF Financial; (ii) there
is a change in effective control (as defined in Treasury Regulation §
1.409A-3(i)(5)(vi)) of TCF Financial, provided that the ownership percentage
shall be 50%; or (iii) there is a change in the ownership of a substantial
portion of the assets (as defined in Treasury Regulation § 1.409A-3(i)(5)(vi))
of TCF Financial.  The Trustee shall make a determination with respect to
whether a Change in Control has occurred if the Trustee receives notice that a
Change in Control may have occurred from any source other than the Committee. 
Promptly after receiving such notice of a possible Change in Control, the
Trustee shall request from the Committee all information relevant to the
Trustee’s determination.  If the Committee fails to provide information
sufficient to demonstrate the absence of a Change in Control within 30 days
after the Trustee’s request, and the other information received by the Trustee
indicates that a Change in Control has occurred, the Trustee shall assume that a
Change in Control has occurred.”

 

FURTHER RESOLVED, that Section 7.e. of the Plan is amended in their entirety, to
read as follows:

 

“e.           Unless suspended due to a Company’s Insolvency, payments from the
trust described in Section 4 shall be commenced by the Trustee (without the need
for further instructions from the Committee) in accordance with the most recent
payment instructions provided by the Committee after the Trustee (i) acquires
actual knowledge of the occurrence of an event that requires payment to commence
(a “payment event”), (ii) is notified by the Committee that a payment event has
occurred, (iii) determines (in the absence of actual knowledge and any notice
from the Committee) that a Change in Control has occurred as defined in
Section 5.e of this Plan, or (iv) in the case of a participant’s termination of
service, is notified in writing by the participant that the participant’s
termination of service has occurred.

 

--------------------------------------------------------------------------------


 

FURTHER RESOLVED, that an additional sentence is added at the end of
Section 9.f. of the Plan, to read as follows:

 

“f.          “Such reimbursements shall be subject to the following
requirements:

 

(a)           the expenses must be incurred during the Director’s lifetime;

 

(b)           the amount of expenses eligible for reimbursement in any taxable
year of the Director shall not affect the expenses eligible for reimbursement in
any other taxable year of the Director;

 

(c)           the reimbursement of an eligible expense shall be made on or
before the last day of the taxable year of the Director following the taxable
year in which the expense was incurred; and

 

(d)           a Director’s right to reimbursement shall not be subject to
liquidation or exchange for any other benefit.”

 

FURTHER RESOLVED, that a new Section 9.g. is added at the end of Section 9 of
the Plan, to read as follows:

 

“g.           The provisions of this Plan shall be interpreted as necessary to
comply with the requirements of Section 409A.”

 

 

 

Dated:    July 26, 2010

 

 

(Corporate Seal)

 

 

 

/s/ Gregory J. Pulles

 

 

 

Gregory J. Pulles, Secretary

 

--------------------------------------------------------------------------------